UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 001-31303 Black Hills Corporation Incorporated in South Dakota IRS Identification Number 46-0458824 625 Ninth Street Rapid City, South Dakota57701 Registrant’s telephone number (605) 721-1700 Former name, former address, and former fiscal year if changed since last report NONE Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Class Outstanding at October 30, 2009 Common stock, $1.00 par value 38,866,236 shares TABLE OF CONTENTS Page Glossary of Terms and Abbreviations 3-5 Accounting Standards 6 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Income – Three and Nine Months Ended September 30, 2009 and 2008 7 Condensed Consolidated Balance Sheets – September 30, 2009, December 31, 2008 and September 30, 2008 8 Condensed Consolidated Statements of Cash Flows – Nine Months Ended September 30, 2009 and 2008 9 Notes to Condensed Consolidated Financial Statements 10-52 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 53-91 Item 3. Quantitative and Qualitative Disclosures about Market Risk 91-97 Item 4. Controls and Procedures 98 PART II. OTHER INFORMATION Item 1. Legal Proceedings 99 Item 1A. Risk Factors 99-100 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 6. Exhibits Signatures Exhibit Index 2 GLOSSARY OF TERMS AND ABBREVIATIONS The following terms and abbreviations appear in the text of this report and have the definitions described below: Acquisition Facility Our $1.0 billion single-draw, senior unsecured facility from which a $383 million draw was used to provide part of the funding for the Aquila Transaction AFUDC Allowance for Funds Used During Construction AOCI Accumulated Other Comprehensive Income (Loss) Aquila Aquila, Inc. Aquila Transaction Our July 14, 2008 acquisition of Aquila’s regulated electric utility in Colorado and its regulated gas utilities in Colorado, Kansas, Nebraska and Iowa Bbl Barrel Bcf Billions cubic feet Bcfe Billion cubic feet equivalents BHCRPP Black Hills Corporation Risk Policies and Procedures BHEP Black Hills Exploration and Production, Inc., a direct, wholly-owned subsidiary of Black Hills Non-regulated Holdings Black Hills Electric Generation Black Hills Electric Generation, LLC, a direct, wholly-owned subsidiary of Black Hills Non-regulated Holdings Black Hills Energy The name used to conduct the business activities of Black Hills Utility Holdings, including the gas and electric utility properties acquired from Aquila Black Hills Non-regulated Holdings Black Hills Non-regulated Holdings, LLC, a direct, wholly-owned subsidiary of the Company that was formerly known as Black Hills Energy, Inc. Black Hills Power Black Hills Power, Inc., a direct, wholly-owned subsidiary of the Company Black Hills Service Company Black Hills Service Company, a direct wholly-owned subsidiary of the Company Black Hills Utility Holdings Black Hills Utility Holdings, Inc., a direct, wholly-owned subsidiary of the Company formed to acquire and own the utility properties acquired from Aquila, all which are now doing business as Black Hills Energy Black Hills Wyoming Black Hills Wyoming, LLC, a direct, wholly-owned subsidiary of Black Hills Electric Generation Btu British thermal unit Cheyenne Light Cheyenne Light, Fuel and Power Company, a direct, wholly-owned subsidiary of the Company Cheyenne Light Pension Plan The Cheyenne Light, Fuel and Power Company Pension Plan Colorado Electric Black Hills Colorado Electric Utility Company, LP, (doing business as Black Hills Energy), an indirect, wholly-owned subsidiary of Black Hills Utility Holdings, formed to hold the Colorado electric utility properties acquired from Aquila 3 Colorado Gas Black Hills Colorado Gas Utility Company, LP, (doing business as Black Hills Energy), an indirect, wholly-owned subsidiary of Black Hills Utility Holdings, formed to hold the Colorado gas utility properties acquired from Aquila Corporate Credit Facility Our unsecured $525 million revolving line of credit CPUC Colorado Public Utilities Commission Dth Dekatherm.A unit of energy equal to 10 therms or one million British thermal units (MMBtu) Enserco Enserco Energy Inc., a direct, wholly-owned subsidiary of Black Hills Non-regulated Holdings EPA Environmental Protection Agency EPS Earnings per share FERC Federal Energy Regulatory Commission GAAP Generally Accepted Accounting Principles GE GE Packaged Power, Inc. GHG Greenhouse gases GSRS Gas Safety and Reliability Surcharge Hastings Hastings Funds Management Ltd IIF IIF BH Investment LLC, a subsidiary of an investment entity advised by JPMorgan Asset Management Iowa Gas Black Hills Iowa Gas Utility Company, LLC, (doing business as Black Hills Energy), a direct, wholly-owned subsidiary of Black Hills Utility Holdings, formed to hold the Iowa gas utility properties acquired from Aquila IPP Independent Power Production IPP Transaction Our July 11, 2008 sale of seven of our IPP plants to affiliates of Hastings and IIF IUB Iowa Utilities Board Kansas Gas Black Hills Kansas Gas Utility Company, LLC, (doing business as Black Hills Energy), a direct, wholly-owned subsidiary of Black Hills Utility Holdings, formed to hold the Kansas gas utility properties acquired from Aquila KCC Kansas Corporation Commission LIBOR London Interbank Offered Rate LOE Lease Operating Expense Mcf One thousand cubic feet Mcfe One thousand cubic feet equivalent MDU MDU Resources Group, Inc. MEAN Municipal Energy Agency of Nebraska MMBtu One million British thermal units MW Megawatt MWh Megawatt-hour 4 Nebraska Gas Black Hills Nebraska Gas Utility Company, LLC, (doing business as Black Hills Energy), a direct, wholly-owned subsidiary of Black Hills Utility Holdings, formed to hold the Nebraska gas utility properties acquired from Aquila NPA Nebraska Public Advocate NPSC Nebraska Public Service Commission NYMEX New York Mercantile Exchange PGA Purchase Gas Adjustment PPA Power Purchase Agreement PSCo Public Service Company of Colorado SDPUC South Dakota Public Utilities Commission SEC United States Securities and Exchange Commission Silver Sage Silver Sage Windpower LLC, a subsidiary of Duke Energy Corporation WPSC Wyoming Public Service Commission WRDC Wyodak Resources Development Corp., a direct, wholly-owned subsidiary of Black Hills Non-regulated Holdings 5 ACCOUNTING STANDARDS ASC Accounting Standards Codification ASC 105 ASC 105, “FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles – a replacement of FASB Standard No. 162 ASC 260 ASC 260, “Earnings Per Share” ASC 715 ASC 715, “Compensation – Retirement Benefits” ASC 805 ASC 805, “Business Combinations” ASC 810 ASC 810, “Consolidations” ASC 810-10-15 ASC 810-10-15, “Consolidation of Variable Interest Entities” ASC 815 ASC 815, “Derivatives and Hedging” ASC 820 ASC 820, “Fair Value Measurements and Disclosures” ASC 825 ASC 825, “Financial Instruments” ASC 855 ASC 855, “Subsequent Events” ASC 940-325-S99 ASC 940-325-S99, “SEC Materials” EITF Emerging Issues Task Force FASB Financial Accounting Standards Board FSP FASB Staff Position FSP EITF 03-6-1 FSP EITF 03-6-1, “Determining Whether Instruments Granted in Share-Based Payment Transactions are Participating Securities” FSP FAS 107-1 FSP FAS 107-1, “Interim Disclosure About Fair Value of Financial Instruments” FSP FAS 132(R)-1 FSP FAS 132(R)-1, “Employer’s Disclosures about Pensions and Other Postretirement Benefits” (Revised) FSP FAS 157-4 FSP FAS 157-4, “Determining Whether a Market is Not Active and a Transaction is Not Distressed” SEC Release No. 33-8995 SEC Release No. 33-8995, “Modernization of Oil and Gas Reporting” SFAS Statement of Financial Accounting Standards SFAS 141(R) SFAS 141(R), “Business Combinations” SFAS 157 SFAS 157, “Fair Value Measurements” SFAS 160 SFAS 160, “Non-controlling Interest in Consolidated Financial Statements – an amendment of ARB No. 51” SFAS 161 SFAS 161, “Disclosure about Derivative Instruments and Hedging Activities – an amendment of FASB Statement No. 133” SFAS 165 SFAS 165, “Subsequent Events” SFAS 167 SFAS 167, “Amendment to FASB Interpretation No. 46(R)” SFAS 168 SFAS 168, “FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles – a replacement of FASB Standard No. 162” 6 BLACK HILLS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended Nine Months Ended September 30, September 30, (in thousands, except per share amounts) Operating revenues $ Operating expenses: Fuel and purchased power Operations and maintenance Gain on sale of assets — — ) — Administrative and general Depreciation, depletion and amortization Taxes, other than income taxes Impairment of long-lived assets — — — Operating income Other income (expense): Interest expense ) Interest rate swap – unrealized (loss) gain ) — — Interest income Allowance for funds used during construction – equity Other income, net ) (Loss) income from continuing operations before equity in earnings of unconsolidated subsidiaries and income taxes ) Equity in earnings of unconsolidated subsidiaries Income tax benefit (expense) (Loss) income from continuing operations ) Income from discontinued operations, net of taxes Net (loss) income ) Net loss attributable to non-controlling interest — — — ) Net (loss) income available for common stock $ ) $ $ $ Weighted average common shares outstanding: Basic Diluted Earnings (loss) per share: Basic– Continuing operations $ ) $ $ $ Discontinued operations Total $ ) $ $ $ Diluted– Continuing operations $ ) $ $ $ Discontinued operations Total $ ) $ $ $ Dividends declared per share of common stock $ The accompanying notes to condensed consolidated financial statements are an integral part of these condensed consolidated financial statements. 7 BLACK HILLS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) September 30, December 31, September 30, (in thousands, except share amounts) ASSETS Current assets: Cash and cash equivalents $ $ $ Restricted cash 6 — Short-term investments — — Receivables, net Materials, supplies and fuel Derivative assets Income tax receivable, net — — Deferred income taxes — Regulatory assets Other current assets Assets of discontinued operations — Investments Property, plant and equipment Less accumulated depreciation and depletion ) ) ) Other assets: Goodwill Intangible assets, net — Derivative assets Regulatory assets Other $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ $ Accrued liabilities Derivative liabilities Deferred income taxes — — Accrued income taxes, net — Regulatory liabilities Notes payable Current maturities of long-term debt Liabilities of discontinued operations — 88 Long-term debt, net of current maturities Deferred credits and other liabilities: Deferred income taxes Derivative liabilities Regulatory liabilities Benefit plan liabilities Other Stockholders’ equity: Common stock equity – Common stock $1 par value; 100,000,000 shares authorized; Issued 38,872,925; 38,676,054 and 38,490,315 shares, respectively Additional paid-in capital Retained earnings Treasury stock at cost – 7,605; 40,183 and 40,059 shares, respectively ) ) ) Accumulated other comprehensive loss ) ) ) Total common stockholders’ equity Non-controlling interest in subsidiaries — — Total equity $ $ $ The accompanying notes to condensed consolidated financial statements are an integral part of these condensed consolidated financial statements. 8 BLACK HILLS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended September 30, (in thousands) Operating activities: Net income $ $ Income from discontinued operations, net of taxes ) ) Income from continuing operations Adjustments to reconcile income from continuing operations to net cash provided by operating activities: Depreciation, depletion and amortization Impairment of long-lived assets — Derivative fair value adjustments ) Gain on sale of operating assets ) — Unrealized mark-to-market gain on interest rate swaps ) — Deferred income taxes Distributed (undistributed) earnings of associated companies ) Allowance for funds used during construction – equity ) ) Other non-cash adjustments ) ) Change in operating assets and liabilities: Materials, supplies and fuel, net of market adjustments ) Accounts receivable and other current assets Accounts payable and other current liabilities ) ) Regulatory assets and liabilities ) Other operating activities ) ) Net cash provided by operating activities of continuing operations Net cash provided by operating activities of discontinued operations Net cash provided by operating activities Investing activities: Property, plant and equipment additions ) ) Proceeds from sale of business operations — Proceeds from sale of ownership interest in plants — Payment for acquisition of net assets, net of cash acquired — ) Working capital adjustment of purchase price allocation on Aquila assets — Purchase of short-term investments — ) Other investing activities ) Net cash used in investing activities of continuing operations ) ) Net cash used in investing activities of discontinued operations — ) Net cash used in investing activities ) ) Financing activities: Dividends paid ) ) Common stock issued (Decrease) increase in short-term borrowings, net ) Long-term debt – issuances — Long-term debt – repayments ) ) Other financing activities ) ) Net cash (used in) provided by financing activities of continuing operations ) Net cash used in financing activities of discontinued operations — ) Net cash (used in) provided by financing activities ) (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents: Beginning of period (a) (b) End of period $ $ Supplemental disclosure of cash flow information: Non-cash investing and financing activities- Property, plant and equipment acquired with accrued liabilities $ $ Cash paid during the period for- Interest (net of amounts capitalized) $ $ Income taxes (refunded) paid $ ) $ (a) Includes less than $0.1 million of cash included in the assets of discontinued operations. (b) Includes approximately $4.4 million of cash included in the assets of discontinued operations.
